Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Publication Correction
Claim 58 has been added on May 19, 2022 under 37 CFR 1.312. The allowed claims in the instant application has been updated accordingly. The Examiner acknowledges the cancellation of claims 1-34, 36, 41-47 and 51. Claims 35, 37-40, 48-50, and 52-58 are pending in the application. 
Allowance-Restated
Claims 37-40 and 54-58 are allowed. The following is an examiner’s statement of reasons for allowance: 
In reference to claims 35 and 50: Dahan in view of Stein does not disclose waking a processor from the sleep state based on said compressed data wherein said act of lossily compressing includes performing multiplications between a vector of sensed data, and plural rows of matrix coefficients”, as in claim 35 or “waking a processor from the sleep state based on said compressed data; wherein the processor is configured to lossily compress the sensed information by performing multiplications between a vector of sensed data, and plural rows of matrix coefficients” as in claim 50.
In reference to claim 37 and 54: Dahan in view of Stein does not disclose “dividing the cached data into pieces; and transmitting different pieces of the cached data to a remote processor using a signaling channel, when the phone is caused to make a wireless transmission for reasons other than to transmit cached data,” The remaining claims depend on their respective base claims and include further limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857